In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00051-CR
     ___________________________

 DAKOTA MORALES GARZA, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 90th District Court
         Young County, Texas
         Trial Court No. 11153


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       On May 10, 2019, the trial court revoked Dakota Morales Garza’s deferred-

adjudication community supervision and adjudicated Garza guilty of aggravated

robbery and sentenced him to 45 years’ confinement. See Tex. Penal Code Ann.

§ 29.03. Proceeding pro se, Garza filed a notice of appeal on March 18, 2022, nearly

three years too late. See Tex. R. App. P. 26.2(a).

       Because Garza’s notice of appeal was untimely filed, we notified Garza by letter

of our concern that we thus lacked jurisdiction over his appeal. In our letter, we

explained that because Garza did not move for a new trial, his notice of appeal was

due June 10, 2019, but was not filed until March 18, 2022. See Tex. R. App. P.

26.2(a)(1); see also Tex. R. App. P. 4.1(a). We warned Garza that we could dismiss his

appeal for want of jurisdiction unless, within ten days, he or any other party desiring

to continue the appeal filed a response showing grounds for continuing it. See Tex. R.

App. P. 44.3. Ten days have passed, and we have received no response.

       A timely filed notice of appeal is a jurisdictional prerequisite to perfecting an

appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of

appeal is untimely filed, we must dismiss the appeal for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at 523.




                                             2
Because Garza’s notice of appeal was untimely, we dismiss this appeal for want of

jurisdiction.1 See Tex. R. App. P. 43.2(f).




                                                  /s/ Elizabeth Kerr
                                                  Elizabeth Kerr
                                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 5, 2022




       Garza may be entitled to relief by filing an application for writ of habeas
       1

corpus returnable to the Court of Criminal Appeals for consideration of an out-of-
time appeal. See Tex. Code Crim. Proc. Ann. art. 11.07.


                                              3